Title: From Thomas Jefferson to John Isaac Hawkins, 13 April 1802
From: Jefferson, Thomas
To: Hawkins, John Isaac


            Sir
              Washington Apr. 13. 1802.
            The Forte piano which you made for me, and which I had great reason to be satisfied with on every account but one, has from a single cause become entirely useless, I mean that of not staying in tune. at first it would remain in tolerable tune for a day or two, and I hoped that when all it’s parts should take the set to which they might have a tendency when new, that it would become settled & hold it’s tune. but it grew worse & worse, till at length it would not stay in tune one single hour, and in that situation has continued upwards of a twelvemonth, so that it is entirely disused. I am shortly going to Monticello and had a thought, if you approved, to have it securely packed, and sent to you in Philadelphia to be cured of this defect if possible, and to be returned to me when in order. I would willingly meet the expence of the double transportation & of any operations you may find necessary for it, if you will undertake it. Colo. Cabell’s answers well. I shall await your answer to this proposition.
            Th: Jefferson
            
              P.S. I have never permitted a single project to be tried by any person towards curing the defect, so that the instrument remains precisely as it came out of your hands.
            
          